Citation Nr: 1813479	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-34 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to July 1972 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran waived his right to a Board hearing in his substantive appeal, via an August 2014 VA Form 9.  


FINDING OF FACT

In a February 2018 Motion to withdraw appeal, which was submitted prior to the promulgation of a decision by the Board, the Veteran, through his representative, withdrew his appeal of service connection for a left knee disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a left knee disability, to include as secondary to a right knee disability, are met.  38 U.S.C. 
§ 7105 (b)(2),(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.104.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.202.  

An appellant, or his authorized representative, may withdraw an appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant withdraws a claim on appeal, there no longer exists an allegation of error of fact or law.  Consequently, the Board does not have jurisdiction to review the appeal and the appropriate action by the Board is dismissal.  38 U.S.C. §§ 7104, 7105(d). 

Here, in a February 2018 motion to withdraw appeal, which was received prior to the promulgation of a Board decision, the Veteran, through his representative, withdrew the pending appeal.  Given his clear intent to withdraw his appeal of the denial of service connection for left knee disability, as also reflected in a December 2015 written statement, further action by the Board would not be appropriate.  38 U.S.C. § 7105.  

ORDER

The appeal for the claim of service connection for a left knee disability is dismissed.  




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


